                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #: _________________
                                                                                            3/12/2020
                                                                              DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
E.L.A.,                                                        :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   16-CV-1688 (RMB) (JLC)
                                                               :
ABBOTT HOUSE, INC., et al.,                                    :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order dated March 3, 2020, the Court scheduled a hearing in this case for March 13,

2020. Dkt. No. 274. In light of the many challenges presented by current circumstances, the

Court hereby adjourns the hearing to April 22, 2020 at 11:00 a.m. All pending motions and

related deadlines are stayed until further order of the Court. To date, plaintiff’s counsel has

failed to comply with the Court’s prior directive to file a certification that he has provided the

March 3 Order to plaintiff. Accordingly, plaintiff’s counsel is hereby directed to file a

certification that he has provided both the March 3 Order and this Order to plaintiff no later

than March 20, 2020. All of the terms of the March 3 Order are hereby incorporated by

reference. To avoid any doubt, plaintiff herself must attend the April 22 conference with the

Court in person and failure to do so could result in sanctions, including dismissal of the case.

        SO ORDERED.

Dated: New York, New York
       March 12, 2020
